LILES, Judge.
Appellant was informed against for the crime of kidnapping and robbery. He was tried by jury and found guilty on both counts. During the course of his trial a psychiatrist testified to the effect that ap*41pellant’s ability to determine right from wrong was blunted at the time these acts were committed. Appellant asserts this diagnosis was not rebutted by the State.
It is true from the record that the psychiatrist testified to that effect; however, it is within the province of the jury or the trier of fact to determine the defendant’s sanity at the time of the crime, based on proper expert testimony. Acree v. State, 1943, 153 Fla. 561, 15 So.2d 262; Crum v. State, Fla.App.1965, 172 So.2d 24. Since the jury found defendant guilty on both counts, they obviously did not believe the defendant to be incapable of knowing right from wrong.
For these reasons the judgment is affirmed.
PIERCE, C. J., and HOBSON, J., concur.